Citation Nr: 1312517	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

4.  Entitlement to service connection for hypertension to include as secondary to service-connected post-traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a sinus disability to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and December 2008 decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, the Veteran testified at a Travel Board hearing before the undersigned.  At that time, he indicated that he was withdrawing his claims of service connection for right wrist and skin disabilities.  Service connection has been established for those disabilities.  

The issue of an increased rating for PTSD has raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Veteran also made arguments regarding recoupment of severance pay. The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The issues of service connection for hypertension to include as secondary to PTSD and service connection for a sinus disability to include as due to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stomach disability, irritable bowel syndrome (IBS) with associated gastrointestinal complaints, is attributable to service.

2.  A right shoulder disability, diagnosed as bicipital tendinitis and subacromial bursitis during service, is attributable to service.  

3.  The Veteran had did not have an existing headache defect, infirmity or disorder prior to entering service.

4.  A migraine headache disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  IBS with associated gastrointestinal complaints was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2012).

2.  A right shoulder disability, diagnosed as bicipital tendinitis and subacromial bursitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

3.  A headache disorder did not clearly and unmistakably pre-exist service, and the Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2012).

4.  A migraine headache disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.307 (b) provides that with chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2)  also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service-connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.  3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Stomach Disability

The service treatment records are replete with complaints of gastrointestinal symptoms.  For example, on October 3, 1987, the Veteran reported acute epigastric pain which eventually was determined to be related to appendicitis.  An appendectomy was performed.  However, the Veteran thereafter continued to have abdominal complaints, related to other pathology.

On February 19, 1988, the Veteran underwent testing which revealed fecal matter in his ascending colon.  On July 7, 1988, the  Veteran stated that he had stomach cramps. 

On a June 23, 1994 Persian Gulf Clinical Evaluation, the Veteran reported that he had diarrhea as well as stomach cramping and pain.  

On an August 11, 1994 examination, the Veteran complained of abdominal pain and diarrhea, stating that these problems began while he was stationed overseas.  He was diagnosed as having severe GERD/gastritis and IBS.  He was also determined to be lactose intolerant.  

On October 27, 1994, the Veteran complained of having a stomach ache.  On January 23, 1995, the  Veteran related that he had stomach pain.  In May 1995, it was noted that the Veteran had H. Pylori.  

On July 20, 1995, the Veteran reported having nausea and vomiting.  On July 26, 1995, the Veteran indicated that he had stomach pain.  

On May 6, 1996, the Veteran complained of abdominal pain as well as constipation.  It was further noted that the Veteran had blood present in his stool.  

On May 9, 1996, the Veteran complained of having alternating diarrhea and constipation.  On December 2, 1996, the Veteran was diagnosed as having gastroenteritis with diarrhea.

On his separation examination the following year in December 1997, the Veteran reported having stomach, liver, or intestinal problems.  It was noted that he had gastritis and H. Pylori. 

Post-service VA records dated in the 2000's noted that the Veteran had a history of IBS as well as chronic gastritis.  The Veteran reported continued bouts of diarrhea.  An examiner related the diarrhea to the IBS.  See February 13, 2004 report.  Thereafter, nausea, vomiting, and diarrhea continued to be noted as active problems for the  Veteran.

In September 2008, the Veteran was afforded a VA examination.  The examiner provided an opinion that there was no objective evidence of chronic gastritis and that the service treatment records as well as the post-service records were negative for a chronic stomach disorder.  

The Veteran's complete service treatment records were not of record at the time of the September 2008 VA examination.  According to the December 2008 rating decision, only the records dated June 30, 1993 onward had been obtained.  However, it is clear that the complete records were later obtained by the Veteran and provided to VA and are currently of record.  

A subsequent January 2010 examination stated that there was no objective documentation for IBS in the military records or post-service, even though there is such evidence as diagnoses were made both inservice and post-service.  The examiner opined that the Veteran did not have that disorder nor was it the result of military service including due to environmental exposures in Southwest Asia.

In May 2012, the Veteran testified at a Travel Board hearing.  He indicated that the service treatment records showed numerous complaints related to the stomach, including GERD, constipation, gastroenteritis, and IBS.  He related that he had undergone endoscopes and had continuously suffered from gastrointestinal distress which began during the Gulf War.  The Veteran's representative argued that the VA examinations were inadequate as the complete service treatment records were not reviewed.

A review of the two VA examination reports reflects that a complete review of all service treatment records does not appear to have been conducted.  As noted, at the time of the first examination, all of the service treatment records were not contained in the claims file; nevertheless, the examiner did not refer to all of the pertinent records which were available at that time.  Likewise, the second examination report also reflected an inadequate review.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Since the examination reports did not adequately address the inservice pertinent gastrointestinal findings, these examinations and the opinions contained therein are of diminished probative value as an opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Further, although the examination reports indicated that the Veteran does not have gastritis or IBS, these conclusions are contradicted by other post-service evidence, including the Veteran's competent lay statements.  The Veteran's attorney essentially argues that the Veteran has IBS and his inservice and post-service gastrointestinal issues are part of that pathology.  As noted, IBS is one of the enumerated functional gastrointestinal disorders included and addressed in 38 C.F.R. § 3.317.  The Veteran has demonstrated the symptoms cited in the pertinent regulation, such as abdominal pain, nausea, vomiting, and altered bowel habits (including diarrhea and constipation).  The diagnosis of IBS as well as the associated other gastrointestinal complaints were initially made during service and have been present for the requisite time period, also being compensable based on the Veteran's complaints and the clinical evidence.  

Accordingly, service connection is warranted for IBS with associated gastrointestinal complaints.


Right Shoulder Disability

The service treatment records reveal multiple complaints relative to the right shoulder.  For instance, on August 29, 1985, the  Veteran was noted to have scapular bursitis.  On August 12, 1987, scapulothoracic pain was noted.  On September 15, 1987, the Veteran reported shoulder pain.  The impression was scapulothoracic pain.  On December 7, 1987, the  Veteran reported scapular pain.  On October 31, 1987, the Veteran was placed on a permanent profile for bilateral shoulder tendonitis.  On October 14, 1988, it was noted that the Veteran had suffered an injury to his right shoulder and currently had scapular thoracic pain.  

On June 23, 1994, the Veteran reported shoulder pain.  On an August 11, 1994 evaluation, the Veteran was noted to have joint pain of the right shoulder.  A rheumatological evaluation resulted in an impression of bilateral subacromial bursitis.  On October 27, 1994, the  Veteran complained of having muscle aches.  

On April 18, 1995, the Veteran was shown to have bicipital tendinitis.  Also, records from that month and thereafter noted subacromial bursitis.  On the December 1997 separation examination, the Veteran reported a history of arthritis, rheumatism or bursitis.

In September 2008, the Veteran was afforded a VA examination.  The examiner provided an opinion that the Veteran's right shoulder was normal based on full range of motion testing and negative x-rays,  As such, the examiner did not provide an opinion regarding whether the Veteran had a right shoulder disability that was related to service.  The Veteran reported that his shoulder had popped out of the joint (dislocated) and continued to feel like it would pop out.  On examination, there was apparently no dislocation, so the examiner did not comment on his history.  No further evaluation was performed.

The Veteran testified at his hearing that he injured his shoulder on two occasions during service, one time when he injured his wrist, a service-connected disorder.  He said that he has been diagnosed as having bursitis which results in pain.  

As previously noted, the complete service treatment records were not present when the examiner conducted the VA examination.  No further medical evaluation was performed.  Although the examiner concluded that the Veteran did not have a right shoulder disorder, the Veteran has maintained that he has shoulder pain and issues with "popping" of the shoulder.  In view of the service treatment records, where the Veteran was repeatedly complained of right shoulder pain, sustained documented injury to the right shoulder, was diagnosed as having bicipital tendinitis and subacromial bursitis, and was placed on a permanent profile for the shoulder, the Board finds that the Veteran is not only competent in his report of right shoulder disability, but also credible.  The Board is satisfied that he has continued to have right shoulder symptoms which are compatible with the inservice diagnoses.  While the VA examination made findings to the contrary, that examination is negatively tainted by the lack of a review of the complete service treatment records which are relevant in this case.  In contrast, there is sufficient evidence to grant the Veteran's claim based on the historical records and the lay evidence.  

Accordingly, service connection for bicipital tendinitis and subacromial bursitis is warranted.

Headache Disorder

At this hearing, the Veteran testified that he had a couple of headaches during childhood, but nothing "major."  He indicated that he never had any testing and they resolved and went away.  He indicated that after he returned from the Persian Gulf, his headaches became a problem, in about 1992.  He related that he was given prescription medication and has continued to have a headache disorder.  Currently, he stated that he had migraine headaches.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to headaches on objective examination.  The neurological examination yielded normal findings.  Thus, the Veteran is entitled to a presumption of soundness.  

Because the veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

Although the Veteran reported a past history of headaches, he also reported that he no longer had headaches on his Report of Medical History on the entrance examination, a contention that he has continued to maintain.  There was no specific information regarding an actual headache disorder or a diagnosis of a specific type of headache or headache disorder, such as migraines.  Moreover, as noted, the physical and neurological examinations were normal.  Thus, on entry, no headache defect, infirmity, or disorder was present when the Veteran was examined.  Accordingly, the Veteran's personal report that he had at some point had headaches, which resolved prior to entrance into service and the actual entrance examination, does not meet the burden of clear and unmistakable evidence that a headache defect, infirmity, or disorder existed when he entered service in July 1983.  Therefore, that sole notation on entry along with the normal examination does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  

Turing to the service treatment records, the Veteran complained on multiple occasions of having headaches, including on November 2, 1987, February 19, 1988, July 20, 1988, January 19, 1994, June 23, 1994, and August 11, 1994.  The records reflect diagnoses of migraine headaches as well as musculoskeletal headaches.  The Veteran has testified that the headaches became problematic in the 1990's.  

Post-service, both private and VA records document complaints of headaches and reflect diagnoses of migraine headaches.  It was noted in the records that the Veteran did not have a history of trauma, but had an accident after which he underwent a cervical laminectomy.  He was in fact treated for headaches as due to the cervical laminectomy in March 2003, but there was no comment on prior headaches.  Clearly, his headaches did not begin with that incident.  Also, it was noted on one occasion that the Veteran's stress at work was making his migraine headaches worse (although it did not state that the stress was causing headaches).  The Veteran was also treated for sinus headaches.  The Veteran continued to be treated over the years for migraines.  An October 2007 treatment record reported that the Veteran's migraines had been present since he was in his 20's (during service), which is consistent with the historical record.

On the September 2008 VA examination, the examiner indicated that the Veteran had a history of headaches when he entered service and was seen on one occasion, in July 1988 for headaches, but the headaches were associated with a viral syndrome.  The examiner opined that there was no aggravation of the Veteran's preservice headaches while he was on active duty or thereafter.  The examiner noted that the Veteran had post-service headaches associated with a cervical herniated disc, with a sinus problem, and a migraine headaches with increased work stress.  There was no further headache evaluation after the complete service treatment records were obtained, but the Veteran continued to report having headaches as an active problem during VA outpatient treatment which is documented in those records.

In sum, the Veteran was treated during service for various types of headaches, including an initial diagnosis and treatment of migraines.  He has competently and credibly reported the regular presence of headaches post-service.  While his post-service records show that his headaches had been aggravated or precipitated by other factors, the Board finds that in affording the Veteran the benefit of the doubt, a migraine headache disorder was initially manifest during service and there is sufficient lay evidence, supported by clinical records, to show a nexus between currently diagnosed migraine headaches to those in service.  

Accordingly, service connection is warranted for a migraine headache disorder.


ORDER

Service connection for a stomach disability, IBS with associated gastrointestinal complaints, is granted.

Service connection for a right shoulder disability, diagnosed as bicipital tendinitis and subacromial bursitis, is granted.

Service connection for a migraine headache disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At his hearing, the Veteran testified that his hypertension has been aggravated by his PTSD, but he and his representative indicated that the VA examiner who examined him did not provide any opinion regarding secondary service connection.  A review of the pertinent VA examination reports shows that an opinion was not in fact provided with regard to aggravation.  A February 2010 addendum only addressed a direct relationship, stating that it would be mere speculation for the examiner to opine regarding whether the Veteran's hypertension is caused by his PTSD.  However, given the deficits in the examination reports regarding an adequate review of the record, the Board finds that rather than obtaining an addendum at this juncture, the Veteran should be reexamined by VA to ensure a complete review of the record.  

With regard to a sinus disorder, the Veteran reported that during service in the Persian Gulf, he was exposed to environmental hazards such as burning oil which negatively affected his sinuses, as he observed black discharge from his nose during that time period.  He indicated that he was diagnosed with sinusitis which then continued after service, and which he treated with over-the-counter remedies as well as prescription medication.  

The service treatment records reflect two diagnoses of sinusitis, one is undated, and one is dated November 22, 1995.  A September 2008 VA examination provided a negative opinion, but did not address the November 1995 diagnosis.  Likewise, on a January 2010 VA examination, a VA examiner also provided a negative opinion, but the November 1995 diagnosis was not addressed.  For the same reasons as stated above, the Board finds that a new VA examination is in order.  

Since this case is being remanded, the AOJ should also obtain the Veteran's updated records from the Gainesville VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Gainesville VA Medical Center.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension had its clinical onset during service, within one year of service discharge, or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension disability is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current hypertension disability is permanently aggravated by the Veteran's service-connected PTSD.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's hypertension disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sinus disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sinus disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should address the inservice diagnoses of sinusitis, the denial by the Veteran of having sinusitis on his discharge examination, and his lay assertions of having had sinusitis/sinus symptoms from service to the present time.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


